Exhibit 10.3

Inducement Grant Non-Qualified Stock Option Agreement

This Option Agreement (the “Agreement”) is made this 13th day of March 2013 (the
“Grant Date”) between Orthofix International N.V., a Curacao company (the
“Company”), and the person signing this Agreement adjacent to the caption
“Optionee” on the signature page hereof (the “Optionee”).

WHEREAS, as an inducement for the Optionee to accept employment with the Company
or one of its subsidiaries, the Company desires to afford the Optionee the
opportunity to purchase Common Shares on the terms and conditions set forth
herein;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Option. Subject to the provisions of this Agreement, the Company
hereby grants to the Optionee the right and option (the “Option”) to purchase
150,000 Common Shares at an exercise price of $38.82 per share (the “Exercise
Price”), which Exercise Price is 100% of the Fair Market Value per share on the
date the Optionee became an employee of the Company or one of its subsidiaries.

2. Non-Qualified Stock Option. The Option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code and will be
interpreted accordingly.

3. Vesting. Subject to earlier termination in accordance with this Agreement and
the terms and conditions herein, the Option shall vest and become immediately
exercisable with respect to 50% of the shares covered hereby on the First
Threshold Date and 50% of the shares covered hereby on the Second Threshold
Date.

4. Term. The Option shall expire and no longer be exercisable 10 years from the
Grant Date, subject to earlier termination in accordance with this Agreement.

5. Termination of Service.

(a) Termination of Service Other than for Death or Disability. If, prior to
vesting, the Optionee’s Service is terminated other than reason by death or
Disability, the unvested portion of the Option shall be cancelled and revert
back to the Company as of the date of such termination of Service, and the
Optionee shall have no further right or interest therein unless the Committee in
its sole discretion shall determine otherwise. The Optionee shall have the
right, subject to the other terms and conditions set forth in this Agreement, to
exercise the Option, to the extent it has vested as of the date of termination
of Service, at any time within three months after the date of such termination,
subject to the earlier expiration of the Option as provided in Section 4 hereof;
provided, however, that if Optionee’s Service is terminated by the Company
without “Cause,” or by Optionee for “Good Reason,” in each case as defined in
and pursuant to the Employment Agreement, the three month exercise period shall
be extended to 180 days, subject to the earlier expiration of the Option as
provided in Section 4 hereof.



--------------------------------------------------------------------------------

(b) Termination of Service for Death or Disability. If the Optionee’s Service
terminates by reason of death or Disability (as defined in and pursuant to
Section 4.3 of the Employment Agreement), the Option shall automatically vest
and become immediately exercisable in full as of the date of such termination of
Service. The Option shall remain exercisable by the Optionee (or any person
entitled to do so) at any time within 12 months after the date of such
termination of Service, subject to the earlier expiration of the Option as
provided in Section 4 hereof. To the extent the Option is not exercised within
such 12 month period, the Option shall be cancelled and revert back to the
Company and the Optionee or any permitted transferee pursuant to Section 10, as
applicable, shall have no further right or interest therein.

6. Change of Control. Upon the occurrence of a Change of Control, the Option
shall automatically vest and become immediately exercisable in full and shall
remain exercisable until Optionee’s Service is terminated in accordance with the
terms of Section 5 hereof (in which case the Option shall remain outstanding for
such additional time period as is provided by Section 5(a) or 5(b), as
applicable to the circumstances of such termination of Service), subject to the
earlier expiration of the Option as provided in Section 4 hereof; provided,
however, that if outstanding stock options of the Company are not being assumed
by the acquirer in the Change of Control transaction, the Committee may
(i) require Optionee to exercise such Option prior to the consummation of the
Change of Control or (ii) provide that the Option shall be cancelled upon
consummation of the Change of Control, and that Optionee shall receive an amount
equal to the product of the number of Common Shares subject to the Option at
such time multiplied by the amount, if any, by which (x) the formula or fixed
price per share payable to holders of Common Shares pursuant to such transaction
exceeds (y) the Exercise Price.

7. Method of Exercising Option.

(a) Notice of Exercise. Subject to the terms and conditions of this Agreement,
the Option may be exercised by written or electronic notice to the Company, from
the Optionee or a person who proves to the Company’s satisfaction that he or she
is entitled to do so, stating the number of Common Shares in respect of which
the Option is being exercised and specifying how such Common Shares should be
registered (e.g., in Optionee’s name only or in Optionee’s and his or her
spouse’s names as joint tenants with right of survivorship). Such notice shall
be accompanied by payment of the Exercise Price for all Common Shares purchased
pursuant to the exercise of such Option. The date of exercise of the Option
shall be the later of (i) the date on which the Company receives the notice of
exercise or (ii) the date on which the conditions set forth in Sections 7(b) are
satisfied. Notwithstanding any other provision of this Agreement, the Optionee
may not exercise the Option and no Common Shares will be issued by the Company
with respect to any attempted exercise when such exercise is prohibited by law
or any Company policy then in effect. The Option may not be exercised at any one
time as to less than 100 shares (or such number of shares as to which the Option
is then exercisable if less than 100). In no event shall the Option be
exercisable for a fractional share.

 

2



--------------------------------------------------------------------------------

(b) Payment. Prior to the issuance of the Common Shares pursuant to Section 7(e)
hereof in respect of which all or a portion of the Option shall have been
exercised, the Optionee shall have paid to the Company the Exercise Price for
all Common Shares purchased pursuant to the exercise of such Option. Payment may
be made by personal check, bank draft or postal or express money order (such
modes of payment are collectively referred to as “cash”) payable to the order of
the Company in U.S. dollars. Payment may also be made in mature Common Shares
owned by the Optionee, or in any combination of cash or such mature shares as
the Committee in its sole discretion may approve. The Company may also permit
the Optionee to pay for such Common Shares by directing the Company to withhold
Common Shares that would otherwise be received by the Optionee, pursuant to such
rules as the Committee may establish from time to time. In the discretion of the
Committee, and in accordance with rules and procedures established by the
Committee, the Optionee may be permitted to make a “cashless” exercise of all or
a portion of the Option.

(c) Shareholder Rights. The Optionee shall have no rights as a shareholder with
respect to any Common Shares issuable upon exercise of the Option until the
Optionee shall become the holder of record thereof, and no adjustment shall be
made for dividends or distributions or other rights in respect of any Common
Shares for which the record date is prior to the date upon which the Optionee
shall become the holder of record thereof.

(d) Limitation on Exercise; Investment Intent. The Option shall not be
exercisable unless the offer and sale of Common Shares pursuant thereto has been
registered under the Securities Act of 1933, as amended (the “1933 Act”), and
qualified under applicable state “blue sky” laws or the Company has determined
that an exemption from registration under the 1933 Act and from qualification
under such state “blue sky” laws is available. The Committee may require the
Optionee to represent to and agree with the Company in writing that he is
acquiring the Common Shares subject to the Option for investment purposes and
not with a view to the distribution thereof. All certificates for Common Shares
delivered under this Agreement shall be subject to such stock-transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange upon which the Common Shares are then listed, and any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

(e) Issuance of Common Shares. The issuance of all Common Shares purchased
pursuant to the exercise of this Option shall be evidenced in such a manner as
the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry registration or issuance of one or more certificates.

 

3



--------------------------------------------------------------------------------

8. Recapitalization or Reorganization.

(a) Authority of the Company and Shareholders. The existence of this Agreement
and the Option granted hereunder shall not affect or restrict in any way the
right or power of the Company or the shareholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Shares or the rights thereof or which are
convertible into or exchangeable for Common Shares, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(b) Change in Capitalization. Notwithstanding any provision of this Agreement,
the number and kind of Common Shares authorized for issuance under this
Agreement, shall be equitably adjusted in the sole discretion of the Committee
in the event of a stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, extraordinary dividend, split-up, spin-off, combination,
exchange of shares, warrants or rights offering to purchase Common Shares at a
price substantially below Fair Market Value or other similar corporate event
affecting the Common Shares in order to preserve, but not increase, the benefits
or potential benefits intended to be made available under this Agreement. In
addition, upon the occurrence of any of the foregoing events, the number of
outstanding Options and the number of Common Shares subject to any outstanding
Options and the Exercise Price shall be equitably adjusted (including by payment
of cash to the Optionee) in the sole discretion of the Committee in order to
preserve the benefits or potential benefits intended to be made available to the
Optionee. Such adjustments shall be made by the Committee, in its sole
discretion, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final. Unless otherwise determined by the Committee,
such adjusted Options shall be subject to the same restrictions and vesting or
settlement schedule to which the underlying Options are subject.

9. Tax Withholding. The Company shall have the right, prior to the issuance of
any Common Shares upon full or partial exercise of the Option (whether by the
Optionee or any person entitled to do so), to require the Optionee to remit to
the Company any amount sufficient to satisfy the minimum required federal, state
or local tax withholding requirements, as well as all applicable withholding tax
requirements of any other country or jurisdiction. The Company may permit the
Optionee to satisfy, in whole or in part, such obligation to remit taxes, by
directing the Company to withhold Common Shares that would otherwise be received
by the Optionee, pursuant to such rules as the Committee may establish from time
to time. The Company shall also have the right to deduct from all cash payments
made pursuant to, or in connection with, the Option, the minimum federal, state
or local taxes required to be withheld with respect to such payments.

 

4



--------------------------------------------------------------------------------

10. Transfers. Except as provided in this Section 10, during Optionee’s
lifetime, only Optionee (or in the event of Optionee’s legal incapacity or
incompetency, his or her guardian or legal representative) may exercise the
Option, and the Option shall not be assignable or transferable by Optionee,
other than by designation of beneficiary, will or the laws of descent and
distribution. Optionee may transfer all or part of this Option, not for value,
to any Family Member, provided that Optionee provides prior written notice to
the Company, of such transfer. For the purpose of this section, a “not for
value” transfer is a transfer which is (i) a gift, (ii) a transfer under a
domestic relations order in settlement of marital property rights, or (iii) a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (or Optionee) in exchange for an interest
in such entity. Subsequent transfers of transferred portions of the Option are
prohibited except to Optionee’s Family Members in accordance with this
Section 10 or by will or the laws of descent and distribution. In the event of
Optionee’s termination of service, this Agreement shall continue to be applied
with respect to Optionee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified herein.

11. Prohibition on Repricing. The Committee and/or the Board may neither
(a) amend the Option to reduce the Exercise Price, nor (b) cancel or replace the
Option with Options having a lower exercise or grant price, without the approval
of the shareholders of the Company.

12. Miscellaneous Provisions.

(a) Notices. Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of receipt in a manner typical with respect to communications of
that type), or given in writing. Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Optionee at the address that he or she has most recently provided to the
Company. Any notice given electronically shall be deemed effective on the date
of transmission.

(b) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with regard to the subject matter hereof and supersedes all
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

(e) Amendments. Notwithstanding anything herein to the contrary, the Board and
the Committee shall have the power to amend or modify this Agreement; provided,
however, that no amendment or modification of this Agreement shall materially
and adversely alter or impair the rights of the Optionee without the consent of
the Optionee, except as otherwise provided in Section 12(i), and any such
amendment or modification of the terms of this Agreement by the Board or the
Committee shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person. The Committee shall give notice to the Optionee of any such
amendment or modification as promptly as practicable after the adoption thereof.
The foregoing shall not restrict the ability of the Optionee and the Board or
the Committee by mutual written consent to alter or amend the terms of this
Agreement.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto and may only be amended by
written agreement of the parties hereto.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to the choice of
law provisions thereof.

(h) No Employment or Other Rights. This Agreement grant does not confer upon the
Optionee any right to be continued in the employment of, or otherwise provide
services to, the Company or any Subsidiary or other affiliate thereof, or
interfere with or limit in any way the right of the Company or any Subsidiary or
other affiliate thereof to terminate such Optionee’s employment at any time. For
purposes of this Agreement only, the term “employment” shall include
circumstances under which Optionee provides consulting or other services to the
Company or any of its Subsidiaries as an independent contractor, but such
Optionee is not, nor shall be considered, an employee; provided, however,
nothing in this Section 12(h) or this Agreement shall create an employment
relationship between such person and the Company or its applicable Subsidiary,
as the usages described in this Section are for convenience only.

(i) Compliance with Code Section 409A. It is the intent of the parties that this
Agreement incorporates the terms and conditions necessary to avoid the
consequences specified in Code Section 409A(a)(1). To the extent applicable,
this Agreement shall be interpreted and construed in compliance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. Notwithstanding any provision of this Agreement to
the contrary, in the event that the Committee or the Board determines that the
Option may be subject to Code Section 409A, the Committee or the Board may,
without the consent of the Optionee, adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee or the Board determines are necessary or appropriate to (i) exempt the
Option from Code Section 409A or (ii) comply with the requirements of Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.

 

6



--------------------------------------------------------------------------------

(j) Administration. The Committee shall administer this Agreement and the
related Option, and shall have full power and authority, subject to the express
provisions hereof, to: (i) construe and interpret this Agreement,
(ii) proscribe, amend and rescind rules and procedures relating to this
Agreement, (iii) employ such legal counsel, independent auditors and consultants
as it deems desirable for such administration and to rely upon any opinion or
computation received therefrom, (iv) vary the terms of this Agreement to take
account of tax, securities law and other regulatory requirements of foreign
jurisdictions, and (v) make all other determinations and take any other action
desirable or necessary to interpret, construe or implement properly the
provisions of this Agreement. All determinations by the Committee in carrying
out and administering this Agreement and in construing and interpreting this
Agreement shall be final, binding and conclusive for all purposes and upon all
persons interested herein.

(k) Liability; Board Action. No member of the Board or Committee, or any officer
or employee of the Company to whom any duties or responsibilities are delegated
hereunder shall be liable for any action or determination made in connection
with the operation, administration or interpretation of this Agreement and the
Company shall indemnify, defend and hold harmless each such person from any
liability arising from or in connection with this Agreement, except where such
liability results directly from such person’s fraud, willful misconduct or
failure to act in good faith. In the performance of its responsibilities with
respect to this Agreement, the Committee shall be entitled to rely upon
information and advice furnished by the Company’s officers, the Company’s
accountants, the Company’s counsel and any other party the Committee deems
necessary, and no member of the Committee shall be liable for any action taken
or not taken in reliance upon any such advice. Anything in this Agreement to the
contrary notwithstanding, any authority or responsibility that, under the terms
of this Agreement may be exercised by the Committee, may alternatively be
exercised by the Board.

(l) Section 16(b) of the Exchange Act. This Agreement is intended to comply in
all respects with Section 16(b) of the Exchange Act. Notwithstanding anything
contained in this Agreement to the contrary, if the consummation of any
transaction under this Agreement, or the taking of any action by the Committee
in connection with a change in control of the Company, would result in the
possible imposition of liability on the Optionee pursuant to Section 16(b) of
the Exchange Act, the Committee shall have the right, in its sole discretion,
but shall not be obligated, to defer such transaction or the effectiveness of
such action to the extent necessary to avoid such liability, but in no event for
a period longer than 180 days.

13. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Board” means the Board of Directors of the Company.

 

7



--------------------------------------------------------------------------------

“Change of Control” shall have the meaning set forth in the Employment
Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to administer equity compensation plan-related
matters.

“Common Shares” means the common shares of the Company, par value $0.10 per
share.

“Disability” shall have the meaning set forth in the Employment Agreement.

“Employment Agreement” shall mean the Optionee’s employment agreement with
Orthofix Inc., dated March 13, 2013.

“Fair Market Value” means, as of any date that requires the determination of the
Fair Market Value of a Common Share under this Agreement, the value of a Common
Share on such date of determination, calculated based on the closing price of
the Common Shares on the Nasdaq Stock Market on such date.

“Family Member” means, with respect to Optionee as of any date of determination,
(a) a person who is a spouse, former spouse, child, stepchild, grandchild,
parent, stepparent, grandparent, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother, sister, brother-in-law, or sister-in-law,
including adoptive relationships, of Optionee, (b) any person sharing Optionee’s
household (other than a tenant or employee), (c) a trust in which any one or
more of the persons specified in clauses (a) and (b) above (and Optionee) own
more than fifty percent (50%) of the beneficial interest, (d) a foundation in
which any one or more of the persons specified in clauses (a) and (b) above (and
Optionee) control the management of assets, and (e) any other entity in which
one or more of the persons specified in clauses (a) and (b) above (and Optionee)
own more than fifty percent (50%) of the voting interests.

“First Threshold Date” means the first date that each of the following
conditions are satisfied: (i) the average closing price of the Common Shares on
the Nasdaq Stock Market during the period of 22 trading dates ending on such
date was $45 or greater, and (ii) one of such 22 trading dates was a Qualifying
First Threshold Date.

“Qualifying First Threshold Date” means that (i) such date is a trading day on
the Nasdaq Stock Market and (A) the Company’s trading window for directors and
officers is open pursuant to the Company’s insider trading policy as

 

8



--------------------------------------------------------------------------------

of the beginning of trading on such date or (B) the Company has released an
earnings release for the most recently completed fiscal quarter no less than one
trading day and no more than five trading days prior to such date (or, if no
earnings release is issued by the Company with respect to such prior fiscal
quarter, the Company has filed its Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, with respect to such most recently completed
fiscal quarter, no less than one trading day and no more than five trading days
prior to such date), and (ii) the closing price of the Common Shares on the
Nasdaq Stock Market is $45 or greater on such date.

“Qualifying Second Threshold Date” means that (i) such date is a trading day on
the Nasdaq Stock Market and (A) the Company’s trading window for directors and
officers is open pursuant to the Company’s insider trading policy as of the
beginning of trading on such date or (B) the Company has released an earnings
release for the most recently completed fiscal quarter no less than one trading
day and no more than five trading days prior to such date (or, if no earnings
release is issued by the Company with respect to such prior fiscal quarter, the
Company has filed its Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as applicable, with respect to such most recently completed fiscal
quarter, no less than one trading day and no more than five trading days prior
to such date), and (ii) the closing price of the Common Shares on the Nasdaq
Stock Market is $50 or greater on such date.

“Second Threshold Date” means the first date that each of the following
conditions are satisfied: (i) the average closing price of the Common Shares on
the Nasdaq Stock Market during the period of 22 trading dates ending on such
date was $50 or greater, and (ii) one of such 22 trading dates was a Qualifying
Second Threshold Date.

“Service” means Optionee serving as an employee of the Company or one of its
subsidiaries.

“Subsidiary” means (i) a domestic or foreign corporation or other entity with
respect to which the Company, directly or indirectly, has the power, whether
through the ownership of voting securities, by contract or otherwise, to elect
at least a majority of the members of such corporation’s board of directors or
analogous governing body or (ii) any other domestic or foreign corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary.

 

9



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

COMPANY:   ORTHOFIX INTERNATIONAL N.V.   By:   /s/ James F. Gero   Name:   James
F. Gero   Title:   Chairman of the Board OPTIONEE:       /s/ Bradley R. Mason  
Bradley R. Mason